Exhibit 12(a) COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES(1) The following table sets forth Lamar Advertising’s ratio of earnings to fixed charges for the periods indicated. Years Ended December 31, Nine Months Ended September 30, (dollars in thousands) Net income $ Income tax expense (benefit) ) Fixed charges Earnings Interest expense, net Rents under leases representative of an interest factor (1/3) Preferred dividends Fixed charges Ratio of earnings to fixed charges 1.1x 1.1x 1.3x 1.8x 2.6x 2.4x 2.5x (1) The ratio of earnings to fixed charges is defined as earnings divided by fixed charges. For purposes of this ratio, earnings is defined as net income before income taxes and cumulative effect of a change in accounting principle and fixed charges. Fixed charges is defined as the sum of interest expense, preferred stock dividends and the component of rental expense that we believe to be representative of the interest factor for those amounts.
